Case 1:19-cv-00948-HYJ-RSK ECF No. 56, PageID.758 Filed 03/23/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 MARK EARL WHITE,

        Plaintiff,
                                                         Case No. 1:19-cv-948
 v.
                                                         Hon. Hala Y. Jarbou
 CORIZON, INC., et al.,

       Defendants.
 _______________________________________/

                                             ORDER

       This is a prisoner civil rights action under 42 U.S.C. § 1983. The magistrate judge has

issued a report and recommendation (“R&R”) recommending that the Court partially grant

Defendants’ motion for partial summary judgment. (R&R, ECF No. 51.) Before the Court are

objections to the R&R by Plaintiff White. (ECF No. 54.)

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).
Case 1:19-cv-00948-HYJ-RSK ECF No. 56, PageID.759 Filed 03/23/21 Page 2 of 4




       The R&R determined that Plaintiff’s complaint purports to assert seven different claims

against Defendants. (See R&R 2.) Plaintiff has not objected to the list of claims identified in the

R&R, so the Court will use that list in its assessment of Plaintiff’s objections.1

       Plaintiffs’ objections concern the R&R’s discussion of “claim 6,” which asserts that

Defendant Sices removed Plaintiff from diabetic treatment on October 1, 2019. (Id. at 3.) The

R&R determined that Plaintiff did not properly exhaust this claim. Plaintiff filed two grievances

related to this claim: one that he failed to timely appeal to step III of the grievance process

(“Grievance 2571”) and one that was untimely at step I because he filed it several weeks after

October 1, 2019 (“Grievance 2399”). (See id. at 9.) The R&R properly determined that these

grievances did not exhaust Plaintiff’s claim.

       Plaintiff contends that he did not file a grievance immediately after October 1 because he

feared retaliation due to a threat by Defendant Sices. And because of that threat, the grievance

process was not available to him. The evidence, however, indicates otherwise. He ostensibly filed

Grievance 2571 on November 25, 2019, almost two months after October 1. (Grievance Form,

ECF No. 28-2, PageID.431.) That grievance may have been untimely, but MDOC considered it

anyway and denied it. Plaintiff appealed at step II of the grievance process but did not file a timely

appeal at step III; the latter appeal was due “within a suitable timeframe after . . . January 3, 2020.”

(Step III Grievance Response, ECF No. 28-2, PageID.428.) In other words, Sices’ threat clearly

did not stop Plaintiff from filing a grievance against Sices, and it does not explain Plaintiff’s

subsequent failure to file a timely appeal in January 2020. Thus, the threat did not render the

grievance process unavailable.




1
 The list of claims in the R&R corresponds to a list in Defendants’ summary judgment brief. (See ECF
No. 28, PageID.363.) Plaintiff did not challenge that list when responding to Defendants’ motion.
                                                   2
Case 1:19-cv-00948-HYJ-RSK ECF No. 56, PageID.760 Filed 03/23/21 Page 3 of 4




        Alternatively, Plaintiff contends that he did not file a timely appeal because he was indigent

from December 2019 through January 2020 and had to rely on staff to send mail. He contends

that no staff were available to send his appeal from the time that he received the step II response

on December 20, 2019, until the date that he mailed the step III appeal on January 9, 2020.

However, Plaintiff did not provide this explanation in response to the motion for summary

judgment. He cannot attack the R&R by raising new arguments that he never presented to the

magistrate judge in the first place. See Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir.

2000) (“[W]hile the Magistrate Judge Act, 28 U.S.C. § 631 et seq., permits de novo review by the

district court if timely objections are filed, absent compelling reasons, it does not allow parties to

raise at the district court stage new arguments or issues that were not presented to the magistrate.”).

Similarly, Plaintiff did not offer this explanation in his step III appeal.

        And in any case, Plaintiff’s reason for the delay in filing the appeal does not account for

the full period of delay. He does not explain why, if he mailed the step III appeal on January 9,

2020, as he claims, the MDOC received it on January 24, approximately 15 days later. (See ECF

No. 28-2, PageID.428.) Accordingly, for all the foregoing reasons,

        IT IS ORDERED that Plaintiff’s objections to the R&R (ECF No. 54) are DENIED.

        IT IS FURTHER ORDERED that the R&R (ECF No. 51) is APPROVED and

ADOPTED as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motion for partial summary judgment

(ECF No. 28) is GRANTED as to Plaintiff’s claims that Defendant Dr. Coleman denied Plaintiff

a neoprene brace for his right knee and left ankle (claim 1), that Dr. Coleman denied Plaintiff a

soft mattress and a pillow to use in between his legs (claim 5), and, that Dr. Sices removed Plaintiff

from insulin therapy and snack-bag detail because he did not qualify for treatment (claim 6).



                                                   3
Case 1:19-cv-00948-HYJ-RSK ECF No. 56, PageID.761 Filed 03/23/21 Page 4 of 4




       IT IS FURTHER ORDERED that Defendants’ motion is DENIED as to Plaintiff’s claim

that Dr. Sices denied Plaintiff’s request for nerve and pain medication (claim 4) and that Corizon

engaged in a practice which violated his constitutional rights (claim 7).



 Dated:   March 23, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
